Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 2/16/2021 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on February 16, 2021 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant summarizes the interview on pages 9-10, then cites different case law about how the examiner must provide explanation to claim interpretations.  From pages 10-14.  The applicant then states on page 14 that the examiner does not provide enough detail in the claim rejections, in which the examiner “merely appended a citation to the end of each paragraph of the claims with no reasoning or association with the claimed features, and “applicant cannot reasonably interpret which ‘element; of a claim is believed to correspond to which section, figure or feature.”  Furthermore, the applicant states that features must be clearly explained, and that the applicant had to guess what corresponded to what feature.
The examiner disagrees.  As can be seen in the non-final rejection from 10/16/2020, the examiner provides citations to figures and explanations for items interpreted throughout the claim, including at the end of each concept/ line.  Throughout 
Regarding claim 1, Bhardwaj et al discloses a method comprising: obtaining from user a data query, wherein the data query is a text based data query entered by the use (fig 14a/b, “summer dress"}; identifying a product of interest in response to the text based data query obtained from the user (fig. 14b, item 1410); examining a plurality of product records to determine a set of related products that are related to the product of interest (fig. 14b, items 1412), wherein the examining includes performing image analysis to extract one or more product topic classifier, features or indices (page 14, paragraph 143) from product image data (fig. 14b, item 1414) representing one or more product, the product itself (page 14, paragraph 143), wherein the performing image analysis includes subjecting a product image, i.e. fig. 14b, item 1414, of the product of interest (fig. 14b, item 1410) to image analysis to extract one or more product topic classifier of the product of interest, indices or features (fig. 15, page 14, paragraph 143); and providing one or more output in response to the examining (fig. 14b, items 1412).

As can be seen, this is not a simple citation appended to the end of the paragraph.  If the applicant is having trouble discerning the examiner’s interpretation despite the provided detailed explanation, the applicant is invited to have an interview with the examiner in which the interpretation can be further explained, as the applicant had done.  In the interview, the applicant was given an explanation of the claim interpretation and opportunities for questions to be answered, which allowed the applicant to understand the claim rejection. 
The applicant argues on pages 15-19 that the amended claims are not disclosed by prior art rejection.  
As the applicant has provided newly claimed limitations, the examiner provides reconsideration of those limitations, below.  A few of the 112 rejections were not resolved; the rejections are repeated below.  New claims are also considered, below.
It is further noted that the applicant has labeled claims 2-4 as “Original” where claim amendments are provided.  Please label the claims accurately in the future.

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 appears to have a clerical error; in line 3 the applicant claims “in in” where the examiner believes the applicant intends to claim “in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recite the limitation “the administrator user” in lines 9-10.  IT is unclear as to which administrator user the applicant is referring to, since multiple “an administrator user”s are claimed.
Claim 14 recites the limitation "the candidate related product of interest" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the candidate related topics" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 and 25 recite the limitation "the first candidate related product" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the topics” in line 3. IT is unclear as to which “topics” the applicant is referring to since the applicant claims “topics” multiple times.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 22, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication NO. 20130083999 (Bhardwaj et al).
Regarding claim 1, Bhardwaj et al discloses a method comprising: obtaining from user a data query, wherein the data query is a text based data query entered by the use (fig 14a/b, “summer dress”); identifying a product of interest in response to the text based data query obtained from the user (fig. 14b, item 1410); examining a plurality of product records to determine a set of related products that are related to the product of interest (fig. 14b, items 1412), wherein the examining includes performing image analysis to extract one or more product topic classifier, features or indices (page 14, paragraph 143) from product image data (fig. 14b, item 1414) representing one or more 
Regarding claim 2, Bhardwaj et al the method includes identifying a candidate related product in response to the text based data query obtained from the user (fig, 14b, items 1412 in response to searching summer dress), wherein the performing image analysis includes subjecting a product image of the product of interest to image analysis to extract a list of product topic classifiers associated the product of interest (fig. 15, page 14, paragraph 143).  
Regarding claim 22, Bhardwaj et al discloses a method comprising: obtaining from user a data query, wherein the data query is a text based data query entered by the user (fig 14a/b, “summer dress”); identifying a product of interest in response to the text based data query obtained from the user (fig. 14b, item 1410); 6Application No.: 16/778,357Docket No.: END820170188US02 generating a set of candidate related products that are candidate related products of the product of interest (fig. 14b, items 1412), wherein the generating includes extracting, using text based natural language processing, topics from text associated to referenced products in a data repository, i.e. text data (page 15, paragraph 149) that is extracted to define a feature for the indexed inventory of page 14, paragraph 143; subjecting a product image of the product of interest to image analysis to extract one or more image derived product topic classifier of the product of interest by extracting the features and attributes of the query image in the same process as the inventory images (fig. 4, page 8, 
Regarding claim 28, Bhardwaj et al discloses the comparing the one or more image derived topic classifier to the image derived topic tags for respective ones of the candidate related topics includes comparing one or more object shape image derived topic classifier of the product of interest to object shape image derived topic tags for respective ones of the candidate related topics, since some of the features that are compared include pattern (page 14, paragraph 143), which considers shape (page 7, paragraph 71-72, page 15, paragraph 147).  
Regarding claim 29, Bhardwaj et al discloses the generating includes the extracting, using text based natural language processing, topics from text associated to referenced products in a data repository by extracting text based features (page 15, paragraph 147) and matching the topics from text associated to referenced products in in data repository to topics derived by text based natural language processing of textual data entered by the user, by matching features of the textual data included in entered image selected by the user that is being compared to the features of the inventory images (page 14, paragraph 143).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhardwaj et al, as applied to claim 1 above, and further in view of 20170177970 (Kitajima et al).
Regarding claim 3, Bhardwaj et al discloses the performing image analysis includes subjecting a product image of a candidate related product to image analysis to extract a listing of product topic classifiers associated to the candidate related product (page 14, paragraph 143), wherein the method includes performing similarity processing (page 14, paragraph 143).  
Bhardwaj et al does not disclose expressly when comparing items, using dissimilarity processing to determine a dissimilarity between the product of interest and the candidate related product.
Kitajima et al discloses when comparing items, using dissimilarity processing to determine a dissimilarity between the product of interest and the candidate related product (page 10, paragraph 150).
Bhardwaj et al discloses a method which differed from the claimed method by substitution of the similarity metric with a dissimilarity metric, and using a threshold. Finding a dissimilarity metric and using a threshold was known in the art, as 
Regarding claim 4, Bhardwaj et al the method includes identifying a candidate related product in response to the text based data query obtained from the user (fig, 14b, items 1412 in response to searching summer dress), wherein the performing image analysis includes subjecting a product image of the product of interest to image analysis to extract a list of product topic classifiers associated the product of interest (fig. 15, page 14, paragraph 143).  Bhardwaj et al further discloses the performing image analysis includes subjecting a product image of a candidate related product to image analysis to extract a listing of product topic classifiers associated to the candidate related product (page 14, paragraph 143), wherein the method includes performing similarity processing (page 14, paragraph 143).  Kitajima et al discloses when comparing items, using dissimilarity processing to determine a dissimilarity between the product of interest and the candidate related product (page 10, paragraph 150).
Regarding claim 5, Bhardwaj et al the method includes identifying a candidate related product in response to the text based data query obtained from the user (fig, 14b, items 1412 in response to searching summer dress), wherein the performing image analysis includes subjecting a product image of the product of interest to image analysis to extract a list of product topic classifiers associated the product of interest 
Regarding claim 6, Bhardwaj et al the method includes identifying a candidate related product in response to the text based data query obtained from the user (fig, 14b, items 1412 in response to searching summer dress), wherein the performing image analysis includes subjecting a product image of the product of interest to image analysis to extract a list of product topic classifiers associated the product of interest (fig. 15, page 14, paragraph 143).  Bhardwaj et al further discloses the performing image analysis includes subjecting a product image of a candidate related product to image analysis to extract a listing of product topic classifiers associated to the candidate related product (page 14, paragraph 143), wherein the method includes performing similarity processing (page 14, paragraph 143) to determine a similarity between the product of interest and the candidate related product, a similarity of interest of the user (page 14, paragraph 143), wherein the performing similarity processing includes 
Regarding claim 8, Bhardwaj et al discloses the method includes identifying a candidate related product in response to the text based data query obtained from the user (fig, 14b, items 1412 in response to searching summer dress), wherein the performing image analysis includes subjecting a product image of the product of interest to image analysis to extract a list of product topic classifiers associated the product of interest (fig. 15, page 14, paragraph 143), wherein the performing image analysis includes subjecting a product image of the product of interest to image analysis to extract one or more first product topic classifier of the product of interest (fig. 14b, item 1414), and wherein the performing image analysis includes subjecting a product image of a second candidate related product for the product of interest to image analysis to extract one or more second product topic classifier of the second candidate related product, i.e. performing the matching of a second product in the inventory described in page 14, paragraph 143, and wherein the examining includes comparing first data including the one or more first topic classifier to second data including the one or more second topic classifier by comparing the features and categories (page 14, paragraph .  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bhardwaj et al in view of Kitajima et al, as applied to claims 3-6, 8, 10 and 11  above, and further in view of U.S. Patent Application Publication No. 20080240492 (Ohira et al).
Regarding claim 12, Bhardwaj et al discloses all of the claimed elements as set forth above, and is incorporated herein by reference.   Bhardwaj et al further the plurality of records are stored in a data repository (fig. 3, items 300, 301) wherein the examining includes producing a similarity score indicating a similarity between a product of interest and a candidate related product (page 9, paragraph 92) and wherein the providing the one or more output in response to the examining includes using a dissimilarity score to decision mapping knowledgebase that maps product of interest to candidate related product similarity scores to decisions associated to the similarity scores in deciding whether to display the candidate or not (page 9, paragraph 92), wherein the providing one or more output includes providing one or more output to perform a first action in response to the similarity score having a first value, wherein the first action is presenting a user performing a product of interest search a menu option (fig. 9b, item 913) to 
Bhardwaj et al does not disclose expressly using a dissimilarity score to make matching decisions, and an action based on matching strength includes presenting an administrator user who has added record data of the candidate product of interest into the data repository a menu option to add a product topic classifier extracted by image analysis of an image of the candidate product of interest into a data record for the candidate product of interest within the data repository.  
Kitajima et al discloses using a dissimilarity score between images (page 10, paragraph 150).
Bhardwaj et al discloses a method which differed from the claimed method by substitution of the similarity metric with a dissimilarity metric, and using a threshold.  Finding a dissimilarity metric and using a threshold was known in the art, as shown by Kitajima.  One of ordinary skill in the art could have substituted a known similarity metric with the dissimilarity metric with inverse property to the similarity metric and a threshold, and the results of the substitution would have been predictable, i.e. a result based on dissimilarity, and a varying amount of matches.
Bhardwaj et al (as modified by Kitajima et al) does not disclose expressly an action based on matching strength includes presenting an administrator user who has 
Ohira et al discloses an action based on matching strength includes presenting an administrator user who has added record data of the candidate product of interest into the data repository a menu option, the presenting of the menu that allows for managing the administrator folder and checking image data (page 6, paragraph 73, page 10, paragraph 118-120) to add a product topic classifier extracted by image analysis of an image of the candidate product of interest into a data record for the candidate product of interest within the data repository, any of the data of the image that is added regarding the classification of the image (page 6, paragraph 73, page 10, paragraphs 120).
Bhardwaj et al (as modified by Kitajima et al) and Ohira et al are combinable because they are from the same field of endeavor, i.e. image matching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to allow an admin to modify records.
The suggestion/motivation for doing so would have been to provide a more robust system by updating parameters to be more accurate as time passes.
Therefore, it would have been obvious to combine the method of Bhardwaj et al with the dissimilarity of Kitajima et al and the administrator options of Ohira et al to obtain the invention as specified in claim 12.

Claims 16, 21, 23, 24, 25, 27 rejected under 35 U.S.C. 103(a) as being unpatentable over Bhardwaj et al in view of U.S. Patent Application Publication No. 20190370287 (Dong).
Regarding claim 16, Bhardwaj et al discloses a computer program product (fig. 16) comprising: a computer readable storage medium (fig. 16, item 1604, 1606) readable by one or more processing circuit (fig. 16, item 1602) and storing instructions (fig. 16, item 1624) for execution by one or more processor for performing a method comprising: obtaining from user a data query (fig. 14a/b, “summer dress”), wherein the data query is a text based data query entered by the user (fig. 14a/b, “summer dress”); 5Application No.: 16/778,357Docket No.: END820170188US02 identifying a product of interest in response to the text based data query obtained from the user (fig. 14b, item 1410); examining a plurality of product records, an inventory, to determine a set of related products that are related to the product of interest (fig. 14b, item 1412), wherein the examining includes performing image analysis to extract one or more object shape product topic classifier from product image data, pattern feature of the query (page 14, paragraph 143) which are shape features (page 7, paragraph 71, 72, page 15, paragraph 147) representing one or more product, the product selected in fig. 14b, item 1410, wherein the performing image analysis includes subjecting a product image of the product of interest to image analysis to extract one or more product topic classifier of the product of interest, i.e. the features that are extracted for the query, which is the same process as the inventory images (page 14, paragraph 142, fig. 4, page 8, paragraph 87); wherein the performing image analysis includes subjecting a product image of a candidate related product to image analysis to extract a listing of object shape product topic classifiers associated to the candidate related 
Bhardwaj et al does not disclose expressly examining the dissimilarity instead of or in addition to the similarity.
Dong discloses examining the dissimilarity in order to provide search results (page 5, paragraph 74).
Bhardwaj et al and Dong et al are combinable because they are from the same field endeavor, i.e. providing search results.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to analyze the dissimilarity.
The suggestion/motivation for doing so would have been to provide a more user friendly system by not providing data that is too similar.
Therefore, it would have been obvious to combine Bhardwaj et al with Dong to obtain the invention as specified in claim 16.  It is noted that claim 16 could also be rejected similarly to claim 3 under Kitajima et al and claim 3 could be rejected similarly to claim 16 under Dong.
Regarding claim 21, Dong et al discloses the performing image analysis includes subjecting a product image of a candidate related product to image analysis to extract a 
Regarding claim 23, Bhardwaj et al discloses the text based data query entered by the user is entered into a user interface associated to the user (fig. 14a, 14b “summer dress” on user interface associated with user), wherein the one or more output includes one or more output to present on the user interface (fig. 14b, item 1412), based on the comparing (fig. 15, item 1504), indicators of a set of related products that are related to the product of interest (fig. 14b, item 1412), wherein the method comprises determining to include a certain candidate related product in the set of related products responsive to the comparing indicating that a similarity between the one or more image derived product topic classifier of the product of interest and an image derived topic tags for the certain candidate related product satisfies a condition (fig. 15, item 1504, page 14, paragraph 140).  Dong et al discloses comparing indicating that a dissimilarity between two matched products satisfies a condition (page 5, paragraph 74). 
Regarding claim 24, Bhardwaj et al discloses the text based data query entered by the user is entered into a user interface associated to the user (fig. 14a, 14b, “summer dress” on user interface associated with user), wherein the one or more output includes one or more output to present on the user interface (fig. 14b, item 1412), based 
Regarding claim 25, Bhardwaj et al discloses the text based data query entered by the user is entered into a user interface associated to the user (fig. 14a, 14b,“summer dress” on user interface associated with user), wherein the one or more output includes one or more output to present on the user interface (fig. 14b, item 1412), based on the comparing (fig. 15, item 1504), indicators of a set of related products that are related to the product of interest (fig. 14b, item 1402), wherein the method comprises 7Application No.: 16/778,357Docket No.: END820170188US02determining to include a certain candidate related product in the set of related products responsive to the comparing indicating that a similarity between the one or more image derived product topic classifier of the product of interest and an image derived topic tags for the certain candidate related product satisfies a condition (fig. 14b, item 1412), wherein the method comprises determining to suppress a particular candidate related product from the set of related products responsive to the comparing indicating that a similarity between the one or more image derived product topic classifier of the product of interest and an image derived topic tags for the first  

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bhardwaj et al in view of U.S. Patent Application Publication NO. 20020123912 (Subramanian et al).
Regarding claim 26, Bhardwaj et al discloses all of the claimed elements as set forth above and is incorporated by reference.  Bhardwaj et al discloses the text based data query entered by the user is entered into a first user interface associated to the user, the user interface of fig. 14a/b and shown in fig. 1, item 110, and the providing one or more output in response to the comparing includes an output to send results to user (fig. 14b, item 1412).
Bhardwaj et al does not disclose expressly also including an output to send a message to a second user interface associated to an administrator user in response to results.
Subramanian et al discloses including an output to send a message to a second user interface associated to an administrator user in response to the user’s results (page 9, paragraph 124, user’s screen is shown to administrator thus same message is sent) .  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to for an administrator to view the user’s results.
The suggestion/motivation for doing so would have been to provide a more robust, accurate system by allowing another person to assist.
Therefore, it would have been obvious to combine Bhardwaj et al with Subramanian et al to obtain the invention as specified in claim 16.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bhardwaj in view of Dong, as applied to claims 23-25 above, and further in view of U.S. Patent Application Publication No. 20170371953 (Kanjilal et al).
Regarding claim 27, Bhardwaj et al discloses all of the claimed elements as set forth above, and is incorporated herein by reference.   Bhardwaj et al further discloses the text based data query entered by the user is entered into a user interface associated to the user (fig. 14a, 14b,“summer dress” on user interface associated with user), wherein the one or more output includes one or more output to present on the user interface fig. 14b, item 1412), based on the comparing (fig. 15, item 1504), indicators of a set of related products that are related to the product of interest  (fig. 14b, item 1402), and that the comparing is between the one or more image derived product topic classifier of the product of interest and an image derived topic tags for the certain candidate related product (page 14, paragraph 143).  Bhardwaj et al further discloses 
Bhardwaj et al (as modified by Dong et al) does not disclose expressly the method comprises presenting a menu option on the user interface to suppress a displayed matched product.
Kanjilal et al discloses the method comprises presenting a menu option on the user interface to suppress a displayed matched product (page 6, paragraph 52, fig. 5b).
Bhardwaj et al (as modified by Dong et al) & Kanjilal et al are combinable because they are from the same field of endeavor, i.e. ecommerce (page 3, paragraph 30) and searching systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a suppressing display option.
The suggestion/motivation for doing so would have been to provide a more user-friendly system and to allow time to be saved in the future
Therefore, it would have been obvious to combine Bhardwaj et al (as modified by Dong et al) with menu option of Kanjilal et al to obtain the invention as specified in claim 27.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming any other outstanding rejections above.  Allowable subject matter was indicated in the prior office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/19/2021